UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2029



JAMES H. WILLIAMS,

                                            Plaintiff - Appellant,

          versus


BERKELEY COUNTY; JAMES H. ROZIER, JR., super-
visor and individual; ROBERT W. METTS, tax
collector and individual; CAROLYN M. UMPHLETT,
treasurer and individual; JOHN DOES; JANE
DOES,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-96-2336-2-23)


Submitted:   January 27, 1998          Decided:     February 18, 1998


Before MURNAGHAN and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James H. Williams, Appellant Pro Se. Eugene Patrick Corrigan, III,
GRIMBALL & CABANISS, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on May 2, 1997; Appellant

did not file a notice of appeal within the thirty-day appeal

period. Appellant's failure to note a timely appeal or obtain an

extension of the appeal period leaves this court without jurisdic-

tion to consider the merits of Appellant's appeal. We therefore

dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2